Citation Nr: 0508863	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to an increase in a 40 percent rating for a low 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had service in the Army National Guard including 
a verified period of active duty from June 1973 to November 
1973.  He also had additional periods of active duty for 
training and inactive duty training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision 
which denied an increase in a 40 percent rating for the 
veteran's service-connected low back disability.  In March 
2005, the veteran testified at a Board videoconference 
hearing.  A March 2005 motion to advance the case on the 
Board's docket was granted by the Board that month.  


REMAND

The veteran was last afforded a VA spine examination in July 
2003.  The examiner indicated that X-rays of the lumbar spine 
showed mild degenerative changes and that the veteran's 
symptomatology was compatible with spinal stenosis of a 
physiologic nature.  The examiner commented that he did not 
believe that any arthritis was related to the veteran's 
service-connected lumbar strain and that the veteran's 
arthritis was mild and related to aging.  

An August 2003 magnetic resonance imaging scan noted, as to 
an impression, that right posterior lateral disc protrusion 
produced effacement of the inferior aspect of the right 
neural foramen at the level of L5-S1.  It was reported that 
there was no specific spinal stenosis.  

The Board notes that the veteran is presently solely service-
connected for a lumbosacral strain.  Recent treatment reports 
show that he has degenerative disc disease of the lumbar 
spine.  Although the VA examiner addressed whether the 
veteran's arthritis was related to his service-connected 
lumbosacral strain, he did not discuss the etiology of the 
veteran's degenerative disc disease of the lumbar spine.  

The veteran has continued to receive treatment for his 
service-connected low back disability since the July 2003 VA 
spine examination.  There have also been changes to the 
rating criteria concerning spine disabiities since that 
examination.  

Further, at the March 2005 Board hearing, the veteran 
provided testimony indicating possible worsening of his low 
back disability.  He also reported that he had received 
recent VA treatment for his service-connected low back 
disability.  As additional VA records may be available, the 
Board is of the view that any such records must be obtained.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992).  In this 
regard, the Board must note that in March 2005 it received a 
letter from the veteran that contains only three blackened 
pages.  The veteran may wish to resubmit this evidence in a 
legible form.        

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any pertinent treatment records, and providing him with a VA 
examination.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3,159 (2004).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him since January 2004 for back problems, 
that the VA does not have.  In this 
regard, the Board must note that in March 
2005 it received a letter from the 
veteran that contains only three 
blackened pages.  The RO should then 
obtain copies of the related medical 
records (if any are noted) that are not 
already in the claims folder.  

2.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his current service-connected back 
disability and the nature and etiology of 
his degenerative disc disease of the 
lumbar spine.  An evaluation of the 
veteran's service connected back disorder 
under the new criteria should be 
undertaken. 

As to the veteran's service-connected back 
disability, all signs and symptoms (if 
any) related to the service connected 
disorder should be described in detail, 
including all information necessary for 
rating the condition under the latest 
rating criteria for spine disorders.  Any 
other disorder related to this disorder 
(if any) should be indicated, including 
whether the veteran has a neck disorder 
related to service or his service 
connected back disorder.   

3.  Thereafter, the RO should review the 
claim for an increased rating for a low 
back disability.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




